Citation Nr: 1719565	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-26 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating prior February 10, 2016, and in excess of 20 percent thereafter, for residuals of prostate cancer, status post radical prostatectomy.  

2.  Entitlement to an initial compensable rating for erectile dysfunction.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to June 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That rating decision, in pertinent part, granted (1) service connection for residuals of prostate cancer, status post radical prostatectomy (associated with herbicide exposure) and assigned an initial evaluation of 0 percent, (2) erectile dysfunction and assigned a 0 percent rating, and (3) special monthly compensation based on loss of use of a creative organ, all effective January 26, 2009.

A March 2016 staged the initial rating for residuals of prostate cancer to 20 percent disabling, effective February 10, 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence shows urinary frequency with daytime voiding interval between one and two hours and awakening to void three to four times per night prior to February 10, 2016.

2.  The evidence shows urinary frequency with daytime voiding interval between one and two hours and awakening to void three to four times per night as of February 10, 2016.

3.  The Veteran's erectile dysfunction is manifested by loss of erectile power and deformity.  



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent, but no higher, for prostate cancer residuals prior to February 10, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2016).

2.  The criteria for an initial disability rating in excess of 20 percent for prostate cancer residuals as of February 10, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, DC 7528.

3.  The criteria for an initial disability of 20 percent, but no higher, for erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, DC 7522.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA met its duty to notify by a letter sent to the Veteran in February 2009, prior to adjudication of his claim.  

In any case and as noted above, this appeal stems from a disagreement about the initial rating assigned after service connection has been established.  When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.   

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this regard, the claims file contains the Veteran's identified treatment records.  Moreover, his statements in support of the claims are of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  The VA examinations given to the Veteran in November 2009 and February 2016 are adequate for rating purposes and are addressed in more detail below.

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  Rating Analysis 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

A.  Prostate cancer residuals

The Veteran was assigned an initial noncompensable rating prior to February 10, 2016, under Diagnostic Code 7528, malignant neoplasms of the genitourinary system, and a rating of 20 percent thereafter, under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, postoperative residuals.  

Diagnostic Code 7528 assigns a 100 percent rating for active malignancy and then assigns an evaluation for residuals following active malignancy under the appropriate genitourinary dysfunction which predominates.  38 C.F.R. § 4.115b, 
DC 7528.  

A note after Diagnostic Code 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, DC 7528, Note.

Diagnostic Code 7527 states to rate prostate gland injuries as voiding dysfunction or urinary tract infection, whichever is predominant, under 38 C.F.R. § 4.115a.

Initially, the Board notes that the evidence of record, including VA treatment records, does not reveal local recurrence or metastasis of the Veteran's malignant neoplasm of the genitourinary system-prostate cancer after September 2003.  The Veteran underwent a radical retropubic prostatectomy in September 2003.  11/18/2009 VBMS, VAX, p. 1.  There is no evidence or allegation the Veteran underwent further radiation, chemotherapy, or other therapeutic procedure after his September 2003 procedure.  His prostate cancer was noted to be in remission in February 2016 VA examination.  02/10/2016 VBMS, C&P Exam No. 1, p. 2.  

The competent medical evidence does not show renal dysfunction, thus the Board finds Veteran's residuals would be most appropriately rated under the criteria applicable to voiding dysfunction.  Voiding dysfunction should be rated as a particular condition of urine leakage, frequency, or obstructed voiding, based on the specific symptoms experienced.  38 C.F.R. § 4.115a.  

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 
60 percent disability rating.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed two to four times per day warrants a 
40 percent disability rating.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent disability rating.  38 C.F.R. § 4.115a.  

Urinary frequency with daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent disability rating.  Daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent disability rating.  Daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent disability rating.  38 C.F.R. § 4.115a.  

With regard to obstructive voiding, urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  A 10 percent rating is warranted by the presence of marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  post void residuals greater than 150 cc; uroflowmetry showing markedly diminished peak flow rate (less than 10 cc/second); recurrent urinary tract infections secondary to obstruction; or stricture disease requiring periodic dilatation every two to three months.  38 C.F.R. § 4.115a.  

1.  Prior to February 10, 2016

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial rating of 20 percent, but no higher, is warranted prior to February 10, 2016.

In a November 2009 VA examination, the Veteran reported urinary urgency and hesitancy, with daytime voiding interval more than three hours and no nocturia.  The Veteran reported no weak or intermittent stream, dysuria, straining to urinate, hematuria, urine retention, or urethral discharge.  He does not have a history of recurrent urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction/failure, acute nephritis, or hydronephrosis.  11/18/2009 VBMS, VAX, p. 2.  

In his December 2009 notice of disagreement (NOD), the Veteran stated that the November 2009 examiner misunderstood him, and that he reported to the examiner experiencing eight to ten voidings per day and three to four voidings per night.  12/31/2009 VBMS, VA 21-4138.  

The Veteran is competent to report the number of voidings he experiences daily and, in fact, a medical examiner relies upon the Veteran's self-reporting to assess urinary frequency.  See Jandreau, 492 F.3d at 1377.  

In light of the Veteran's competent and credible lay statements about his daytime and nocturnal urinary frequency, the Board finds that the evidence is at least in relative equipoise -considering the benefit of the doubt on this material issue - and finds that the Veteran experienced eight to ten voidings per day and three to four voidings per night prior to February 10, 2016.  This urinary frequency with daytime voiding interval between one and two hours and awakening to void three to four times per night warrants a 20 percent rating.  See 38 C.F.R. § 4.115a.  The reported voiding of between eight and ten times per day would be in intervals of between one and two hours based on a 16 hour day.  Waking to void three to four times at night is directly addressed by the 20 percent criteria.  There is no other competent evidence that the Veteran voids more frequently.  

The evidence of record does not demonstrate entitlement to a 40 percent disability rating because the Veteran does not require the wearing of absorbent materials nor does the use of an appliance.  See, e.g., November 2009 VA report.  There is no evidence of urinary retention requiring intermittent or continuous catheterization to warrant a 30 percent rating for obstructed voiding.  Id.  Again, he is not shown to have any renal dysfunction related to his prostate cancer.  Based on the foregoing, residual symptoms of the Veteran's prostate cancer do not meet the criteria for a rating in excess of 20 percent.  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7528.

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. §§ 4.115a, 4.115b.  Applying the benefit-of-the-doubt rule as appropriate, the Veteran will be assigned a rating of 20 percent, but no higher, for prostate cancer residuals, prior to February 10, 2016.

2.  As of February 10, 2016

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial rating in excess of 20 percent as of February 10, 2016, is not warranted.

In a February 2016 VA examination, the Veteran reported daytime voiding interval between one and two hours, and awakening to void three to four times per night, warranting a 20 percent rating for urinary frequency under Section 4.115a.  02/10/2016 VBMS, C&P Exam No. 1, p. 3.  There is no evidence that the Veteran voids more frequently.  

Although the Veteran reported experiencing urine leakage, the evidence does not show that he requires wearing of absorbent material or use of an appliance and he has not stated such.  02/10/2016 VBMS, C&P Exam No. 1, p. 2; September 2011 VA Form 9.  The Veteran reported hesitancy, but the hesitancy is not marked, and there is no evidence of urinary retention requiring intermittent or continuous catheterization to warrant a 30 percent rating for obstructed voiding.  Id. at 3.  Again, he is not shown to have any renal dysfunction related to his prostate cancer.  Based on the foregoing, residual symptoms of the Veteran's prostate cancer do not meet the criteria for a rating in excess of 20 percent as of February 10, 2016.  
See 38 C.F.R. §§ 4.115a, 4.115b, DC 7528.

The evidence shows a scar related to treatment for prostate cancer, but the 2016 examiner noted that the scar is not painful, unstable, or at least 39 square centimeters.  02/10/2016 VBMS, C&P Exam No. 1, p. 4.  There is no evidence that the scar causes additional functional impact.  Therefore, a separate rating is not appropriate for the scar.  See 38 C.F.R. § 4.118.

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. §§ 4.115a, 4.115b, 4.118.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


B.  Erectile dysfunction 

The Veteran was assigned an initial noncompensable rating for erectile dysfunction under Diagnostic Code 7522.  See 38 C.F.R. § 4.115b, DC 7522.  Twenty percent is the sole and maximum schedular rating allowed under Diagnostic Code 7522, which requires evidence of deformity and loss of erectile power.  Id.  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial rating of 20 percent, but no higher, is warranted for erectile dysfunction per Diagnostic Code 7522.

The Veteran's erectile dysfunction was caused by his prostate cancer and its treatment.  02/10/2016 VBMS, C&P Exam No. 1, p. 3.  The Veteran received a penile implant in November 2007 to treat his erectile dysfunction, which resulted in a deformity.  11/18/2009 VBMS, VAX.  The Veteran also has loss of erectile power.  Id.at 3; 02/10/2016 VBMS, C&P Exam No. 1, p. 4.  

Footnote to Diagnostic Code 7522 provides for review for entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350 (2016).  As noted above, SMC has been established for loss of use of a creative organ.  In this regard, the Board notes that § 3.350(a)(1)(iii), concerning the loss or loss of use of a creative organ traceable to an elective operation performed subsequent to service, applies to consideration of entitlement to SMC; it is not, however, applicable when assessing whether the rating criteria for a service-connected disability have been met.  

In light of this, the Board has considered 38 C.F.R. § 4.14, concerning pyramiding, but finds that it is not applicable in the instant matter as the Veteran is receiving SMC for loss of use of a creative organ based on the absence of ejaculation due to radical prostatectomy, and not based on loss of erectile power.  11/18/2009 VBMS, VAX; 12/07/2009 VBMS, RD-Narrative, pp. 5-6.  

Other diagnostic codes are potentially available.  See Schafrath, 1 Vet. App. 589.  For many disabilities under Section 4.115b, the regulation directs the rater to consider sets of common genitourinary symptoms.  However, the Veteran is already currently being compensated for urinary frequency for prostate cancer residuals.  See 38 C.F.R. § 4.14.  As such, the Board finds that a rating under one of these codes would constitute pyramiding.

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be rated higher under additional diagnostic codes.  See 38 C.F.R. §§ 4.115a, 4.115b.  The evidence shows generally the same symptoms throughout the period on appeal such that staged ratings are not appropriate.  

The Board notes the representative's argument in the February 2017 brief that the 2016 VA examination should be considered inadequate due to the lack of any actual physical examination of the Veteran's erectile dysfunction.  In light of the Board's current grant of a 20 percent rating under Diagnostic Code 7522, the Board finds this argument is moot and it will not be addressed.


ORDER

An initial disability rating of 20 percent, but no higher, for prostate cancer residuals prior to February 10, 2016, is granted.  

An initial disability rating in excess of 20 percent for prostate cancer residuals as of February 10, 2016, is denied.  

An initial disability rating of 20 percent, but no higher, for erectile dysfunction is granted.  



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


